Back to Form 8-K Exhibit 10.2 PROVIDER AGREEMENT BETWEEN STATE OF OHIO DEPARTMENT OF JOB AND FAMILY SERVICES AND WELLCARE OF OHIO, INC. Amendment No. 1 Pursuant to Article IX.A. the Provider Agreement between the State of Ohio, Department of Job and Family Services, (hereinafter referred to as “ODJFS”) and WELLCARE OF OHIO, INC.(hereinafter referred to as “MCP”) for the Aged, Blind or Disabled (hereinafter referred to as “ABD”) population dated July 1, 2007, is hereby amended as follows: 1. Appendices C, D, E, F, G, H, J, K, L, M, N and O are modified as attached. 2. All other terms of the provider agreement are hereby affirmed. The amendment contained herein shall be effective January 1, 2008. WELLCARE OF OHIO, INC. BY:/s/TODD S. FARHA DATE: 12/19/07 TODD S. FARHA, PRESIDENT AND CEO OHIO DEPARTMENT OF JOB AND FAMILY SERVICES: BY: /s/ HELEN E. JONES-KELLEY DATE: 12/26/07 HELEN E. JONES-KELLEY, DIRECTOR APPENDIX C MCP RESPONSIBILITIES ABD ELIGIBLE POPULATION The MCP must meet on an ongoing basis, all program requirements specified in Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are MCP responsibilities that are not otherwise specifically stated in OAC rule provisions or elsewhere in the MCP provider agreement,but are required by ODJFS. General Provisions 1.The MCP agrees to implement program modifications as soon as reasonably possible or no later than the required effective date, in response to changes in applicable state and federal laws and regulations. 2.The MCP must submit a current copy of their Certificate of Authority (COA) to ODJFS within 30 days of issuance by the Ohio Department of Insurance. 3.The MCP must designate the following: a.
